IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEREMY DOUGLAS,

      Appellant,

v.                                      CASE NO. 1D13-1984

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed August 1, 2014.

An appeal from the Circuit Court for Dixie County.
Paul S. Bryan, Judge.

Nancy A. Daniels, Public Defender, Glen P. Gifford and Steven L. Seliger,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Jay Kubica, Assistant Attorney General,
Tallahassee, for Appellee.




                          ON MOTION FOR REHEARING

PER CURIAM.

      This cause is before us on Appellant’s motion for rehearing. We deny the

motion for rehearing, but withdraw our previous opinion of June 10, 2014, and

substitute this opinion in its place.
      Appellant appeals his conviction of four counts of sexual battery on a child

under the age of 12; one count of solicitation to commit the offense of Sexual

Battery Upon a Child Under 12 Years of Age, in violation of sections 777.04(2)

and 794.011(2), Florida Statutes; one count of solicitation of a minor to commit a

lewd or lascivious act, contrary to section 800.04(6), Florida Statutes; and one

count of showing pornography to a child, in violation of section 847.0133(1),

Florida Statutes.

      We affirm the battery convictions and the conviction for violating section

847.0133(1) without further comment. We affirm the conviction for solicitation

based on section 800.04(6), Florida Statutes, pursuant to Cleveland v. State, 135

So. 3d 425 (Fla. 1st DCA 2014).          We reverse Appellant’s conviction for

solicitation based on sections 777.04(2) and 794.011(2), Florida Statutes. See F.B.

v. State, 852 So. 2d 226, 229 (Fla. 2003); Patel v. State, 679 So. 2d 850, 851 (Fla.

1st DCA 1996). We therefore vacate Appellant’s conviction on this charge and

remand for resentencing.

      AFFIRMED in part, REVERSED in part, and REMANDED for

resentencing.

BENTON, VAN NORTWICK, and THOMAS, JJ., CONCUR.




                                         2